Citation Nr: 0010954	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  97-07 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the veteran withdrew a notice of disagreement 
concerning a claim of entitlement to an initial disability 
rating in excess of 10 percent for a service-connected panic 
disorder.

2.  Entitlement to an effective date of payment of 
compensation for a 100 percent disability rating for service-
connected intraductal carcinoma of the right breast status 
post lumpectomy and axillary node dissection prior to October 
1, 1994.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to 
August 1994.  

This matter arises from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that granted entitlement to service 
connection for a panic disorder, evaluated as 10 percent 
disabling, and entitlement to service connection for 
intraductal carcinoma of the right breast status post 
lumpectomy and axillary node dissection, evaluated as 100 
percent disabling effective from September 1, 1994, to 
November 30, 1994, and as noncompensable effective from 
December 1, 1994, forward.  

The case was previously before the Board of Veterans' Appeals 
(Board) in April 1998, when it was remanded for the issuance 
of a statement of the case (SOC) pertaining to the issue of 
commencement of the period of payment of disability benefits 
for the veteran's service-connected right breast disorder 
that summarized the pertinent evidence and applicable laws 
and regulations.  The requested development was completed by 
means of a November 1998 SOC.  The Board now proceeds with 
its review of the claim.


FINDINGS OF FACT

1.  In April 1996, the RO granted entitlement to service 
connection for a panic disorder, evaluated as 10 percent 
disabling.  The veteran was notified of this decision and of 
her appellate rights by letter dated April 24, 1996. 

2.  A notice of disagreement (NOD) addressing the disability 
evaluation assigned for the service-connected panic disorder 
was received at the RO on September 30, 1996.

3.  In December 1996, the veteran notified the RO that she 
did not wish to file an NOD concerning the rating assigned 
for her service-connected panic disorder.

4.  In April 1996, the RO granted the veteran entitlement to 
service connection for intraductal carcinoma of the right 
breast status post lumpectomy and axillary node dissection, 
evaluated as 100 percent disabling effective from September 
1, 1994, to November 30, 1994, and as noncompensable 
effective from December 1, 1994, forward.  

5.  Monetary benefits were paid for the veteran's service-
connected right breast disability effective from October 1, 
1994, the first day of the month after she became entitled to 
the benefit.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a notice of disagreement 
by the appellant have been met.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.204 (1999).

2.  There is no entitlement under the law to an effective 
date earlier than October 1, 1994, for payment of a 100 
percent disability rating for service-connected intraductal 
carcinoma of the right breast status post lumpectomy and 
axillary node dissection.  38 U.S.C.A. § 5111 (West 1991); 38 
C.F.R. § 3.31 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty from February 3, 1989, to 
August 31, 1994.  She submitted a claim for service 
connection for a psychiatric disorder and breast cancer to 
the RO on August 29, 1995.

In April 1996, the RO granted entitlement to service 
connection for a panic disorder, evaluated as 10 percent 
disabling, effect from September 1, 1994, and entitlement to 
service connection for intraductal carcinoma of the right 
breast status post lumpectomy and axillary node dissection, 
evaluated as 100 percent disabling effective from September 
1, 1994, to November 30, 1994, and as noncompensable 
effective from December 1, 1994, forward.  

The veteran was notified of the RO's decision and of her 
appellate rights by letter dated April 24, 1996.  She was 
further informed that monetary benefits were paid for her 
service-connected disabilities effective from October 1, 
1994, the first day of the month after she became entitled to 
the benefit.

The veteran submitted an NOD with the RO's decision on 
September 30, 1996, concerning the disability rating assigned 
for her service-connected panic disorder and the effective 
date of the payment of a 100 percent disability rating for 
her service-connected right breast disorder.  

On appeal, the veteran contended that the effective date for 
the payment of her VA disability benefits should be September 
1, 1994, rather than October 1, 1994, because she was granted 
a 100 percent disability evaluation for her service-connected 
right breast disability effective from September 1, 1994.  
She argued that she is entitled to payment at the 100 percent 
rate for a period of three months, and that she was only paid 
for two months.  The veteran essentially agreed that a 0 
percent rating was warranted from December 1, 1994, forward, 
as her treatment for cancer was completed on November 5, 
1994.

In a written statement received at the RO in December 1996, 
the veteran stated that she received a rating decision 
stating that the issue was evaluation of her panic disorder, 
but that  "This is not the area for which I am filing a 
Notice of Disagreement."  

An SOC concerning the issue of the effective date of payment 
of a 100 percent disability rating for the service-connected 
right breast disorder was issued on December 26, 1996.  The 
veteran submitted a substantive appeal to the RO addressing 
this issue on February 19, 1997.  No argument was presented 
on the issue of the rating assigned for the service-connected 
panic disorder.  

The veteran's representative submitted a VA Form 1-646, 
Statement of Accredited Representation in Appealed Case, to 
the RO on May 2, 1997.  Written brief presentations were 
prepared on December 17, 1997, and January 10, 2000.  These 
statements addressed only the issue of the effective date of 
payment of a 100 percent disability rating for the service-
connected right breast condition.


II.  Legal analysis

A.  Service-connected panic disorder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Notice of Disagreement may 
be withdrawn in writing before a timely Substantive Appeal is 
filed.  38 C.F.R. § 20.204(a) (1999).  Withdrawal may be made 
by the appellant or by his or her authorized representative, 
except that a representative may not withdraw a Notice of 
Disagreement filed by the appellant personally without the 
express written consent of the appellant.  38 C.F.R. 
§ 20.204(c) (1999).  

In December 1996, the veteran expressly notified the RO that 
she did not want to file an NOD concerning her service-
connected panic disorder.  No further argument was presented 
on this claim either by the veteran or her representative.  
The Board finds no reasonable doubt as to whether the veteran 
withdrew her September 1996 NOD concerning the disability 
rating assigned for her service-connected panic disorder.  As 
the veteran withdrew her NOD, there remain no allegations of 
errors of fact or law for appellate consideration.  


B.  Service-connected intraductal carcinoma of the right 
breast status post lumpectomy and axillary node dissection

Unless specifically provided otherwise, the effective date of 
an award based on an original claim for service connection  
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a) (West 1991).  The 
implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on an original claim "will be the date of receipt of 
the claim or the date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400(b)(2)(i) (1999).  

One exception to this general rule is date of 
discharge or release"  from service.  38 U.S.C.A.  § 5110(b) 
(West 1991); 38 C.F.R.  § 3.400(b)(2) (1999).

Regardless of VA regulations concerning effective dates of 
awards, payment of monetary benefits based on original, 
reopened, or increased awards of compensation, pension or 
dependency and indemnity compensation may not be made for 
any period prior to the first day of the calendar month 
following the month in which the award became effective.  
38 U.S.C.A. § 5111 (West 1991); 38 C.F.R.  § 3.31 (1999).

Here, the veteran was awarded service connection for her 
right breast disability effective September 1, 1994, the day 
following her separation from service.  Although the 
effective date of the grant of service connection is 
September 1, 1994, actual payment of compensation may not be 
made for any period prior to the first day of the month 
following the month in which the award became effective.  
38 U.S.C.A. § 5111(a) (West 1991); 38 C.F.R. § 3.31 (1999).  
Accordingly, the law prohibits payment for the 100 percent 
disability rating prior to October 1, 1994.  In this case, 
the facts are not in dispute, and application of the law to 
the facts is dispositive.  Where there is no entitlement 
under the law to the benefit sought, the appeal must be 
terminated.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The NOD with the initial disability rating in excess of 10 
percent for a service-connected panic disorder having been 
withdrawn, the claim is dismissed.

There being no legal entitlement, entitlement to an effective 
date of payment of a 100 percent disability rating for 
service-connected intraductal carcinoma of the right breast 
status post lumpectomy and axillary node dissection prior to 
October 1, 1994, is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 
- 2 -


- 1 -


